     Case 3:17-cr-00169-B Document 93 Filed 04/15/19            Page 1 of 2 PageID 1126



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


UNITED STATES OF AMERICA                         §

V.                                               §                 Criminal No. 3:17-cr-169
                                                                   Judge Jane J. Boyle
SAID AZZAM MOHAMAD RAHIM                         §

          DEFENDANT SAID AZZAM MOHAMAD RAHIM’S WITNESS LIST


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW the Defendant, SAID AZZAM MOHAMAD RAHIM, by and through
undersigned counsel and files this Witness List and hereby discloses the following witnesses
anticipated being called during Defendant’s case in chief. Defendant reserves the right to amend
this list should it become necessary and proper to do so.


        1. Said Azzam Mohamad Rahim
           c/o Whalen Law Office
           9300 John Hickman Pkwy, Suite 501
           Frisco, Texas 75035
           214-368-2560

        2. Sahid Mohamed
           Mesquite, Texas

        3. Asid Mohamed
           Forney, Texas

        4. The Defendant hereby incorporates by reference each and every witness listed on the
           Government’s Witness List.




DEFENDANT’S WITNESS LIST                                                                PAGE 1
  Case 3:17-cr-00169-B Document 93 Filed 04/15/19                  Page 2 of 2 PageID 1127




                                                      Respectfully submitted,

                                                      WHALEN LAW OFFICE

                                                      /s/ James P. Whalen___
                                                      JAMES P. WHALEN
                                                      TEXAS BAR CARD NO. 00794837
                                                      RYNE T. SANDEL
                                                      TEXAS BAR CARD NO. 24081689
                                                      9300 John Hickman Parkway, Suite 501
                                                      Frisco, Texas 75035
                                                      Telephone: (214) 368-2560
                                                      Facsimile: (972) 829-8654
                                                      jwhalen@whalenlawoffice.com
                                                      rsandel@whalenlawoffice.com

                                                      COUNSEL FOR DEFENDANT
                                                      SAID AZZAM MOHAMAD RAHIM


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing motion was delivered to Errin

Martin, the Assistant United States Attorney in charge of this case, via CM/ECF, on this the 15th

day of April 2019.


                                                      /s/ James P. Whalen___
                                                      JAMES P. WHALEN




DEFENDANT’S WITNESS LIST                                                                     PAGE 2
